Case 18-52363-jwc             Doc 71   Filed 04/01/19 Entered 04/01/19 14:32:46          Desc Main
                                       Document     Page 1 of 18




   IT IS ORDERED as set forth below:



   Date: April 1, 2019
                                                       _________________________________

                                                                Jeffery W. Cavender
                                                           U.S. Bankruptcy Court Judge

 ________________________________________________________________




                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION


 IN RE:                                         |    CASE NO. 18-52363-JWC
                                                |
 Millard Courtney Farmer, Jr.,                  |    CHAPTER 13
                                                |
                    Debtor.                     |
                                                |


                      ORDER ENFORCING SETTLEMENT AGREEMENT

        This matter came before the Court for hearing on March 26, 2019. Upon the Motion to

Enforce Settlement Agreement (the “Motion”) and for good cause shown, it is hereby

ORDERED as follows:

        1.      Debtor is hereby bound by the terms of that certain Settlement Agreement by and

among John H. Murphy, Kilpatrick Townsend & Stockton LLP, and Millard Courtney Farmer, a

copy of which is attached hereto as Exhibit A (the “Settlement Agreement”) and which is hereby

approved.


US2008 15337952 3
Case 18-52363-jwc        Doc 71     Filed 04/01/19 Entered 04/01/19 14:32:46            Desc Main
                                    Document     Page 2 of 18


        2.      Debtor must make the Settlement Payment1 as contemplated by the Settlement

Agreement by April 16, 2019.

        3.      In the event that the Debtor does not make the Settlement Payment by April 16,

2019, the automatic stay is lifted to allow Murphy, or his counsel, to record the Quitclaim Deed

against the Property and take any other steps necessary to enforce the Quitclaim Deed, including

foreclosure, without further order from this Court. Murphy, or his counsel, is authorized to

satisfy his claim against the Debtor from the Property and to take any other steps authorized by

the Settlement Agreement.

        4.      The Court shall retain jurisdiction to hear and determine all matters arising from

the implementation of this Order.



                                        END DOCUMENT



Order prepared by:
/s/ Colin M. Bernardino
Colin M. Bernardino
Georgia Bar No. 054879
KILPATRICK TOWNSEND & STOCKTON LLP
1100 Peachtree Street, N.E., Suite 2800
Atlanta, Georgia 30309-4530
(404) 815-6500 (Telephone)
(404) 815-6555 (Facsimile)
cbernardino@kilpatricktownsend.com




1
  Capitalized terms used herein but not otherwise defined shall have the meaning ascribed to them
in the Settlement Agreement.
                                                 2

US2008 15337952 3
Case 18-52363-jwc      Doc 71   Filed 04/01/19 Entered 04/01/19 14:32:46   Desc Main
                                Document     Page 3 of 18


Distribution List:

Millard Courtney Farmer, Jr.
1196 Dekalb Ave
Atlanta, GA 30307

Colin Michael Bernardino
Kilpatrick Townsend & Stockton LLP
1100 Peachtree Street, NE Suite 2800
Atlanta, GA 30309-4528

Julie M. Anania
Nancy J. Whaley
Standing Chapter 13 Trustee
Suite 120
303 Peachtree Center Avenue
Atlanta, GA 30303

Ralph Goldberg
Goldberg & Cuvillier, P.C.
Suite 100
1400 Montreal Road
Tucker, GA 30084




                                           3

US2008 15337952 3
Case 18-52363-jwc   Doc 71   Filed 04/01/19 Entered 04/01/19 14:32:46   Desc Main
                             Document     Page 4 of 18


                                    EXHIBIT A

                             (The Settlement Agreement)
Case 18-52363-jwc         Doc 71    Filed 04/01/19 Entered 04/01/19 14:32:46          Desc Main
                                    Document     Page 5 of 18


                                 SETTLEMENT AGREEMENT

        This Settlement Agreement is entered by JOHN H. MURPHY, KILPATRICK

TOWNSEND & STOCKTON LLP, and MILLARD COURTNEY FARMER, JR., who agree as

follows:

           WHEREAS, Mr. Murphy brought a federal lawsuit against Mr. Farmer in the United

States District Court for the Northern District of Georgia, styled as Murphy v. Farmer, et al,

3:15-CV-92-TCB (N.D. Ga.) (the ''Murphy v. Farmer Case”);

           WHEREAS, on January 26, 2018, a jury returned a verdict in favor of Mr. Murphy and

against Mr. Farmer in the Murphy v. Farmer Case;

           WHEREAS, also on January 26, 2018, the federal court in the Murphy v. Farmer Case

entered a judgment against Mr. Farmer in the amount of $242,835.24 (the “Judgment”);

           WHEREAS, Mr. Murphy has asserted a claim for attorneys’ fees against Mr. Farmer in

connection with the Murphy v. Farmer Case;

           WHEREAS, Mr. Farmer has filed post-trial motions in the Murphy v. Farmer case

regarding the jury’s verdict, and has disputed Mr. Murphy’s claim for attorneys’ fees;

           WHEREAS, Mr. Farmer filed a voluntary petition for relief under Chapter 13 of title 11

of the United States Code on February 9, 2018 in the United States Bankruptcy Court for the

Northern District of Georgia (the “Bankruptcy Court”), thereby initiating bankruptcy case

number 18-52363 (the “Bankruptcy Case”);

           WHEREAS, on April 19, 2018, Mr. Murphy filed a proof of claim in Mr. Farmer’s

Chapter 13 bankruptcy in the amount of $723,465.15 (the “Claim”), to which Mr. Farmer

objected;




US2008 14781540 6
Case 18-52363-jwc         Doc 71   Filed 04/01/19 Entered 04/01/19 14:32:46          Desc Main
                                   Document     Page 6 of 18



        WHEREAS, Mr. Murphy has assigned the Judgment and the Claim to Kilpatrick

Townsend & Stockton, LLP;

        WHEREAS, Mr. Murphy, Kilpatrick Townsend & Stockton, LLP, and Mr. Farmer wish

to settle any and all claims among themselves without the expense and inconvenience of

additional litigation;

        NOW, THEREFORE, for and in consideration of the mutual covenants contained in this

Settlement Agreement and other good and valuable consideration, the undersigned parties.

intending to he legally hound, agree as follows:

        1.      Payment by Mr. Farmer. Mr. Farmer will cause a certified bank check payable

to “Kilpatrick Townsend & Stockton LLP” in the amount of four hundred fifty thousand dollars

($450,000.00) (the “Paymenf’) to be delivered to William R. Poplin, Jr., Kilpatrick Townsend &

Stockton LLP, 1100 Peachtree Street, Suite 2800, Atlanta, Georgia 30309-4528, on or before

April ^,2019 (the “Payment Date”).

        2.      Quit Claim Deed to be Held in Escrow; Terms; Conditions. Concurrently

with the execution of this Settlement Agreement, Mr. Farmer has executed and submitted to

Kilpatrick, Townsend & Stockton, LLP (“Kilpatrick Townsend”), in its capacity as escrow agent,

an original copy of that certain Quit Claim Deed attached hereto as Exhibit A (the “Deed”)

regarding the property owned by Mr. Farmer located at 1196 DeKalb Avenue, Atlanta, 30307,

DeKalb County, Georgia, and as more specifically described in the Deed (the “Property”). Mr.

Farmer hereby represents and warrants that he holds an unencumbered fee simple interest in the

Property and uses the Property as his personal residence. Kilpatrick Townsend, in its capacity as

escrow agent, acknowledges receipt of the Deed and agrees to hold the Deed in escrow pursuant

to the following terms:


                                              Page 2

US2008 14781540 6
Case 18-52363-jwc       Doc 71     Filed 04/01/19 Entered 04/01/19 14:32:46             Desc Main
                                   Document     Page 7 of 18



       (a)      In the event that Mr. Farmer makes the Payment to Kilpatrick Townsend on or

       before the Payment Date, Kilpatrick Townsend shall remove the Deed from escrow and

       destroy it.

       (b)      In the event that Mr. Farmer fails to make the Payment to Kilpatrick Townsend on

       or before the Payment Date, Kilpatrick Townsend, in its capacity as escrow agent, shall

       remove the Deed from escrow and deliver the Deed to Kilpatrick Townsend, in its

        capacity as the grantee of the Property. Upon receipt of the Deed, Kilpatrick Townsend,

        in its sole discretion, shall date the Deed as of the date of this Settlement Agreement or

        the date of such delivery to Kilpatrick Townsend and shall then file and record the Deed

        with the Clerk of the Superior Court of DeKalb County, Georgia. Upon request by

        Kilpatrick Townsend, Mr. Farmer shall execute and deliver such other documents as may

        be required or reasonably needed to effect a full and complete transfer to Kilpatrick

        Townsend of title to Property in accordance with the terms and the intent of this

        Settlement Agreement and the Deed. Additionally, Mr. Farmer hereby authorizes and

        empowers Kilpatrick Townsend to date the Deed as described herein and to execute and

        deliver such other documents as may be required or reasonably needed to effect a full and

        complete transfer to Kilpatrick Townsend of title to Property in accordance with the

        terms and the intent of this Settlement Agreement and the Deed. The powers of attorney

        granted herein by Mr. Farmer to Kilpatrick Townsend shall be durable, coupled with an

        interest as well as irrevocable by death or otherwise. Mr. Farmer hereby agrees and

        acknowledges that at the time the Deed is removed from escrow and delivered to

        Kilpatrick Townsend, in its capacity as the grantee of the Property, pursuant to the terms

        of this Settlement Agreement, then (i) such delivery is intended to effect a present and


                                               Page 3

US2008 14781540 6
Case 18-52363-jwc       Doc 71     Filed 04/01/19 Entered 04/01/19 14:32:46              Desc Main
                                   Document     Page 8 of 18



       absolute conveyance and unconditional transfer of all of Mr. Farmer’s rights, title and

       interest in and to the Property to Kilpatrick Townsend and, together with this Settlement

       Agreement, is not intended as a mortgage or a security of any kind; (ii) upon the filing of

       the Deed with the Clerk of the Superior Court of DeKalb County, Georgia, Mr. Farmer

       shall vacate the Property and deliver to Kilpatrick Townsend, its nominees, designees or

       assignees, immediate possession and enjoyment of the Property, and Kilpatrick

       Townsend, its nominees, designees or assignees, shall thereafter have the immediate right

       to occupy, operate, use, sell and transfer the Property, or any part thereof, for its sole

       account and at its sole and absolute discretion; and (iii) Kilpatrick Townsend shall have

       no obligation to account to Mr. Farmer for the amount, if any, by which the value of the

       Property so transferred to Kilpatrick Townsend exceeds the Payment amount.

The provisions of this Settlement Agreement, and this Paragraph 2, were specifically negotiated

and bargained for as between the parties hereto as part of the intent to settle any and all claims

among themselves without the expense and inconvenience of additional litigation. Mr. Farmer

represents and warrants that he has had the benefit of competent and knowledgeable legal

counsel in negotiating and entering into this Settlement Agreement, and this Paragraph 2, or

knowingly and voluntarily has decided not to use such legal counsel. The provisions of this

Paragraph 2 shall be enforceable by an action for specific performance. Except as stated herein,

Mr. Farmer shall not grant or transfer any interest in the Property to any other party from and

after the date of this Settlement Agreement and until (a) either the Deed has been recorded with

the Clerk of the Superior Court of DeKalb County, Georgia, or (b) the Deed has been destroyed

in accordance with the terms of this Agreement.




                                               Page 4

US2008 14781540 6
Case 18-52363-jwc       Doc 71    Filed 04/01/19 Entered 04/01/19 14:32:46               Desc Main
                                  Document     Page 9 of 18



       3.       Mutual Release of all Claims by Mr. Murphy, Kilpatriek Townsend &

Stockton LLP, and Mr. Farmer. Upon (a) Mr. Farmer making the Payment on or before the

Payment Date or (b) the recording of the Deed following Mr. Farmer’s failure to make the

Payment on or before the Payment Date, and in consideration of the mutual promises made

herein, and for other good and valuable consideration, the receipt and sufficiency of which the

Parties acknowledge;

       a) Mr. Murphy and Kilpatrick Townsend hereby release, acquit, and forever discharge

            Mr. Farmer, together with his attorneys, agents, spouses, heirs, employees, and legal

            representatives, from any and all rights, demands, claims, damages, losses, costs,

            expenses, actions, and causes of action whatsoever at law or in equity, known or

            unknown, contingent or fixed, suspected or unsuspected, mature or to mature,

            including but not limited to any claims that might have been made in or arising out of

            or in connection with or in any way related to the Murphy v. Farmer Case or to the

            Claim asserted in the Bankruptcy Case.

        b) Mr. Farmer hereby releases, acquits, and forever discharges John Murphy, Kilpatrick

            Townsend, and each of their attorneys, agents, spouses, heirs, successors,

            predecessors, partners, employees, and legal representatives from any and all rights,

            demands, claims, damages, losses, costs, expenses, actions, and causes of action

            whatsoever at law or in equity, known or unknown, contingent or fixed, suspected or

            unsuspected, mature or to mature, including but not limited to any claims that might

            have been made in or arising out of or in connection with or in any way related to the

            Murphy v. Farmer Case or to the Claim asserted in the Bankruptcy Case.




                                               Page 5

US2008 14781540 6
Case 18-52363-jwc       Doc 71    Filed 04/01/19 Entered 04/01/19 14:32:46           Desc Main
                                 Document      Page 10 of 18



        4.      Non-Filing of Additional Bar Grievances. Mr. Murphy agrees not to file any

additional Grievanees against Mr. Farmer with the State Bar of Georgia including but not limited

to any claims arising out of or in connection with or in any way related to the Murphy v. Farmer

Case, the Claim asserted in Mr. Farmer’s Chapter 13 bankruptcy, or Mr. Farmer’s representation

of Nancy Michelle Murphy in the Georgia state court case styled as John Murphy v. Michelle

Murphy, Civil Action No. 2012-V-413 (Ga. Super. Ct., Newnan Cty.).

        5.      Dismissal of the Murphy v. Farmer Case by Mr. Murphy. The Murphy v.

Farmer Case has been administratively closed since March 27, 2018, as a result of Mr. Farmer’s

Chapter 13 bankruptcy. Within fifteen days after (a) the closure of Farmer’s pending bankruptcy

case and (b) either (i) Mr. Farmer’s making of the Payment on or before the Payment Date or

(ii) the recording of the Deed following Mr. Farmer’s failure to make the Payment on or before

the Payment Date, Mr. Murphy will file an unopposed motion to re-open the Murphy v. Farmer

Case for the limited purpose of dismissing his claims against Mr. Farmer with prejudice. Within

five business days of the entry of an Order re-opening the Murphy v. Farmer Case, Mr. Murphy

will file a dismissal with prejudice of his claims against Mr. Farmer.

        6.      Approval by the Bankruptcy Court. The parties acknowledge and recognize

this Settlement Agreement must be approved by the Bankruptcy Court in accordance with

Federal Rule of Bankruptcy Procedure 9019 in order for this Settlement Agreement to become

effective. Within five business days from the Parties’ execution and delivery of this Settlement

Agreement, Mr. Farmer will file a motion to approve settlement with the Bankruptcy Court

seeking an Order (“Approval Order”) from the Bankruptcy Court approving this Settlement

Agreement and authorizing the Mr. Farmer to execute any documents necessary to implement

this Settlement Agreement. This Settlement Agreement is contingent upon the entry of the


                                              Page 6

US2008 14781540 6
Case 18-52363-jwc        Doc 71     Filed 04/01/19 Entered 04/01/19 14:32:46              Desc Main
                                   Document      Page 11 of 18



Approval Order by the Bankruptey Court and an order confirming (the “Confirmation Order”) an

amended Chapter 13 plan including the following provisions: (a) Mr. Farmer will not dismiss or

convert his Bankruptcy Case without approval of the Bankruptcy Court and the consent of Mr.

Murphy; (b) if the Bankruptcy Case is dismissed, Mr. Farmer will not file another bankruptcy

case for at least six months from the dismissal of the Bankruptcy Case; (c) Mr. Farmer will make

the Payment directly to Mr. Murphy or Kilpatrick Townsend & Stockton LLP; (d) Mr. Farmer

will not to incur additional debt; (e) Mr. Farmer will not transfer or otherwise encumber the

Property unless Mr. Murphy or Kilpatrick Townsend & Stockton LLP is paid in connection with

a sale or financing of the Property; (f) Mr. Farmer will maintain the Property in the same

condition it is currently in or better and may (i) list the Property and sell the Property, or

(ii) obtain a loan with the Property as collateral without the necessity of Bankruptcy Court order

provided that Mr. Murphy is paid in full at the closing of any such sale; (g) the Bankruptcy Case

will terminate on July 15, 2019; and (h) Mr. Murphy will not file another bankruptcy case within

91 days after the closing of the Bankruptcy Case with a discharge. If the Bankruptcy Court does

not enter the Approval Order and the Confirmation Order, this Settlement Agreement shall be

null and void and shall have no evidentiary or other legal effect. Mr. Farmer will make all

reasonable efforts to obtain entries of the Approval Order and the Confirmation Order.

        7.      Cost of Dispute. All parties agree to bear their own attorney’s fees and costs not

encompassed by the Claim and agree not to assert any claims against any other party relating in

any way to the Bankruptcy Case or the negotiation of this Settlement Agreement.

        8.      Liability Denied by All Parties. All parties deny any wrongdoing and further

deny liability to all other parties to this Settlement Agreement & Release.




                                                Page 7

US2008 14781540 6
Case 18-52363-jwc         Doc 71    Filed 04/01/19 Entered 04/01/19 14:32:46             Desc Main
                                   Document      Page 12 of 18



          9.    No Construction Against Any “Drafter.         This parties fully participated in the

drafting of this Settlement Agreement. Accordingly, for the purposes of construction or

interpretation, this Agreement shall not be deemed the drafting of any individual party.

          10.   Severability. If any part of this Settlement Agreement is held to be

unenforceable, then the remainder of this Settlement Agreement shall continue in full force and

effect.

          11.   Counterparts. This Agreement may be executed in multiple counterparts, each

of which shall be deemed an original, but all of which when taken together shall constitute one

and the same Agreement.

          12.   Warranty and Representation Regarding Claims. The parties warrant and

represent that as of the effective date of this Settlement Agreement, they have no knowledge of

any actual or potential claims against each other that are not released herein.

          13.   No Commencement of Related Action. The parties each agree and represent

that they will not hereafter commence any type of civil action, regulatory action, or other formal

proceeding against each other arising out of or related to the claims released herein.

          14.   Award of Attorneys’ Fees to Prevailing Party in any Dispute Regarding this

Settlement Agreement. In the event that any party to this Settlement Agreement files any

litigation claiming a breach of any of the terms of this Settlement Agreement (including any

counterclaim or defense asserted in any litigation challenging any of the terms of this Settlement

Agreement), the prevailing party shall be entitled to his or its’ attorneys’ fees, costs, and

expenses of litigation.

          15.   Final Agreement. This Agreement is intended by the Parties to be the final

expression of their Settlement Agreement, and contains all of the covenants, conditions.


                                                Page 8

US2008 14781540 6
Case 18-52363-jwc         Doc 71    Filed 04/01/19 Entered 04/01/19 14:32:46              Desc Main
                                   Document      Page 13 of 18



exclusions, understandings, promises, obligations, and agreements between the Parties hereto.

No prior oral or written matters extrinsic to this Agreement shall have any force or effect but

rather are deemed merged into this Agreement. This Agreement shall not be amended, altered,

revised, modified, terminated or changed in any way except by further written agreement signed

by all Parties.

        16.       No Third-Party Beneficiaries. Except as specifically stated in Paragraph 3

above, there are no third-party beneficiaries, intended or otherwise, of this Settlement

Agreement.

        17.       Governing Law, Venue, and Consent to Jurisdiction. This Settlement

Agreement shall in all respects be governed by, and construed in accordance with, the laws of the

State of Georgia. The parties agree any litigation regarding this Settlement Agreement will be

filed in Atlanta, Georgia; waive any objection to the venue of Atlanta, Georgia; and consent to

the exercise of personal jurisdiction by court in Atlanta, Georgia.

        18.       Authority to Enter Settlement Agreement. The signatories below represent and

warrant that they have the requisite authority to enter into this Settlement Agreement.




                                  [signature lines on following page]




                                                Page 9

US2008 14781540 6
Case 18-52363-jwc       Doc 71     Filed 04/01/19 Entered 04/01/19 14:32:46   Desc Main
                                  Document      Page 14 of 18



JOHN H. MURPHY


 itu ^                                                      Mfi

MILLARD COURTNEY FARMER, JR.




KILPATRICK TOWNSEND                    CKTON LLP


By:
             William R. Poplin, Jr.




                                           Page 10

US2008 14781540 6
Case 18-52363-jwc   Doc 71    Filed 04/01/19 Entered 04/01/19 14:32:46   Desc Main
                             Document      Page 15 of 18



                    EXHIBIT A TO SETTLEMENT AGREEMENT

                                 (The Quitclaim Deed)
Case 18-52363-jwc         Doc 71     Filed 04/01/19 Entered 04/01/19 14:32:46                 Desc Main
                                    Document      Page 16 of 18




Parcel ID No.:
15-209-04-227

                                      Space Above For Recorder’s Use

AFTER RECORDING RETURN TO:
Kilpatrick Townsend & Stockton LLP
1100 Peachtree Street, Suite 2800
Atlanta, Georgia 30309
Attention: William R. Poplin, Jr., Esq.

                                          QUITCLAIM DEED

STATE OF GEORGIA

COUNTY OF DEKALB

        THIS INDENTURE is made this                  day of                           , 201^, by and
between MILLARD C. FARMER (a/k/a MILLARD FARMER) (^'Grantor'"), hereinafter ealled
^^Grantor’\ and KILPATRICK TOWNSEND & STOCKTON LLP, hereinafter called ^^Grantee'\
The words “Grantor” and “Grantee” Include the neuter, masculine and feminine genders, and the singular
and the plural.

                                          WITNESSETH:

         FOR AND IN CONSIDERATION of the sum of Ten Dollars ($10.00) in hand paid to Grantor
by Grantee at and before the execution, sealing and delivery hereof, and other good and valuable
consideration, the receipt and sufficieney of whieh are hereby acknowledged. Grantor has remised,
released, conveyed and forever quitclaimed, and by these presents does remise, release, convey and
forever quitclaim unto Grantee, and the heirs, successors, legal representatives and assigns of Grantee, all
of right, title, claim, demand and interest which the Grantor has or may have in and to that traet or parcel
of land being described on Exhibit “A”, attached hereto and incorporated herein by reference (the
“Property”).

        TOGETHER WITH all the rights, members, and appurtenances to and improvements on the
said described Property in anywise appertaining or belonging.




US2008 14713254 2
Case 18-52363-jwc            Doc 71    Filed 04/01/19 Entered 04/01/19 14:32:46             Desc Main
                                      Document      Page 17 of 18


        TO HAVE AND TO HOLD the Property in order that neither Grantor nor any person claiming
under Grantor shall at any time by any means or ways have, claim or demand any title or interest in or to
the Property or any of the rights, members and appurtenances thereof.

        IN WITNESS WHEREOF, Grantor has executed and sealed this indenture, and delivered this
indenture to Grantee, all the day and year first written above.

                                                   GRANTOR:
Signed, sealed and delivered
in the presence of:                                                A
                                                        -A
                                                   __ //IcMA/gVN             y/SEAL)
             'M
Unofficial Wpiess
                                                   MILLARD C. FARMER (a/k/a MILLARD
                                                   FARMER)


                  t Qaom.
Notary Public
My Commission Expires:




   ?        /#• ^otarj, X\   %
       -o
       9>
    :. <iV              ‘<5^




                                                    2
US2008 14713254 2
Case 18-52363-jwc        Doc 71     Filed 04/01/19 Entered 04/01/19 14:32:46               Desc Main
                                   Document      Page 18 of 18


                                            EXHIBIT “A”

                                       LEGAL DESCRIPTION

All that tract or parcel of land lying and being in Land Lot 209 of the 15*’’ District of DeKalb County,
Georgia, and being more particularly described as follows;

BEGINNING AT A POINT on the northern side of DeKalb Avenue 89 feet west of the northwest corner
of DeKalb Avenue and Josephine Street, and running thenee North 190,5 feet to Lot 75; thence West
40.3 feet to the Hightower Property; thence South along the Hightower Property line 210.2 feet to
DeKalb Avenue; thence northeasterly along the northern side of DeKalb Avenue 44.8 feet to the POINT
OF BEGINNING; said tact being known as Lot 1 of the S.T, Weyman Subdivision as per plat recorded in
DeKalb County, Georgia.

LESS AND EXCEPT that portion of the above described property conveyed by David M, Elkins to State
Highway Department of Georgia by deed dated December 20, 1957, recorded in Deed Book 1320, Page
25, DeKalb County records.

This being the improved property known as No. 1196 DeKalb Avenue, N.E. according to the present
system of numbering houses in DeKalb County, Georgia,




                                                   3
US2008 14713254 2
